Citation Nr: 0707653	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  05-15 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for neuropathy of the right 
leg and foot, to include as secondary to service-connected 
right knee arthritis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
October 1945.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision in which the RO denied, inter alia, service 
connection for peripheral neuropathy of the right leg and 
foot, to include as secondary to service-connected right knee 
arthritis.  In January 2005, the veteran filed a notice of 
disagreement (NOD).  The RO issued a statement of the case 
(SOC) in March 2005, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in April 2005.

In May 2006, a Deputy Vice-Chairman of the Board granted the 
veteran's  motion to advance this appeal on the Board's 
docket, under the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Neuropathy of the right leg and foot was not present in 
service, or for many years thereafter, and there is no 
medical evidence of a nexus between any such current 
disability and service.

3.  The only medical opinion on the question of a medical 
relationship between neuropathy of the right leg and foot and 
the service-connected right knee arthritis weighs against the 
claim.




CONCLUSION OF LAW

The criteria for service connection for neuropathy of the 
right leg and foot, to include as secondary to service-
connected right knee arthritis, are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini, 18 Vet. App. at 119.  
However, VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, in an August 2004 letter, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate a secondary service 
connection claim, as well as what information and evidence 
must be submitted by the appellant, what information and 
evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim, to include evidence in his 
possession.  The March 2005 SOC included the legal authority 
governing claims for direct and secondary service connection.  
A March 2006 RO letter informed the appellant how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations.  Further, the 
December supplemental SOC (SSOC) reflects readjudication of 
the claim after issuance of the aforementioned documents.  
Hence, the appellant is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), reversed and remanded, 444 F.3d 
1328 (Fed. Cir. 2006); see also,  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC), is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and post-service private medical 
records, the report of a VA examination, as well as VA 
outpatient treatment records from pertinent facilities, to 
include the Greenville VA Clinic and the Columbia VA Medical 
Center (VAMC).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 527 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (200).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

Further, under 38 C.F.R. § 3.310(a), service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310 (2006).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

While the veteran has specifically asserted his entitlement 
to secondary service connection, to give the veteran every 
consideration in connection with the claim, the Board will, 
as the RO has done, consider the claim in light of the legal 
authority governing direct and secondary service connection. 

Initially, the Board notes that there are no clinical 
findings or diagnoses of neuropathy of the right leg or foot 
during service or for many years thereafter.  The service 
medical records show that the veteran was treated for right 
knee pain during service.  The October 1945 Report of Medical 
Survey noted that the veteran injured the right knee in a 
motorcycle accident in 1943 prior to entry into service.  
During service, right knee surgery was performed; the 
diagnosis at that time was right knee joint internal 
derangement, noted to have existed prior to service but not 
aggravated therein.   

The post-service medical records include private and VA 
outpatient treatment records dated from December 1995 to June 
2006.  A May 1996 private progress note indicated that EMG 
and nerve conduction velocities showed what appeared to be 
peripheral neuropathy in both lower extremities.  A June 2006 
private outpatient treatment records noted that neuropathy 
was slightly improved.  None of the post-service treatment 
records include a medical opinion linking neuropathy of the 
right leg or foot to either service or service-connected 
right knee arthritis.  

The Board finds probative the opinion of a February 2006 VA 
neurological examiner-the only medical opinion to address 
the question of a secondary relationship.  The examiner 
indicated that the claims file was reviewed in its entirety 
and included in the report a summary of both the service and 
post-service medical evidence.  The examiner indicated that 
the appellant was interviewed and his medical history and 
complaints were noted.  It was noted that there was evidence 
of very mild predominantly sensory neuropathy in both lower 
extremities.  The examiner concluded that there was no 
evidence that the neuropathy of the right leg and foot was 
secondary to right knee arthritis.  The Board accords great 
probative value to the VA examiner's comments and opinion, 
based as they were on a review of the veteran's claims file, 
a detailed review of pertinent aspects of his documented 
medical history, and a current examination, and considers 
them to be of primary importance in the disposition of this 
appeal.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

Significantly, neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any medical evidence or opinion that supports a finding of 
service connection for neuropathy of the right leg and foot 
on any basis.  

In addition to the medical evidence addressed above, the 
Board has considered the veteran's assertions in connection 
with the claim on appeal.  However, as a layman without 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter, 
to include a question as to the etiology a current 
disability.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Hence, his assertions in this 
regard have no probative value.  

Under these circumstances, the claim for service connection 
for neuropathy of the right leg and foot, to include as 
secondary to service-connected right knee arthritis, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for neuropathy of the right leg and foot, 
to include as secondary to service-connected right knee 
arthritis, is denied



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


